COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Juan Ruben Garcia v. The State of Texas

Appellate case number:    01-15-00056-CR

Trial court case number: 65014

Trial court:              300th District Court of Brazoria County

        On August 8, 2015, Stanley G. Schneider filed a motion to withdraw as appellant’s
retained counsel because counsel has determined that the appeal is frivolous. See TEX. R. APP. P.
6.5. Counsel’s motion is granted. See id. Stanley G. Schneider is hereby ordered to
immediately notify the appellant in writing of all deadlines and settings of which counsel is
aware and to file a copy of the notice with the Clerk of this Court. See id.
        It is further ordered that appellant, acting pro se or through newly retained counsel, file
appellant’s brief no later than 30 days from the date of this order. If appellant fails to file his
brief by the set deadline, then this case will be set for submission and considered without briefs.
See TEX. R. APP. P. 38.8(b)(4).
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually


Date: August 20, 2015